DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 4-5, 9, 11 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2018/0005746).
Claims 1 & 17-20, Thomas et al (see Fig. 14) shows at least one embodiment for magnetic storage cell comprising: a stack structure which includes a fixed layer (or reference layer 11) whose magnetization direction is fixed, a storage layer (or Free layer 22) whose magnetization direction is reversible, and a non-magnetic layer (oxide 19) sandwiched between the fixed layer and the storage layer, wherein the magnetization direction has a direction along a stack direction of the stack structure, and the storage layer has a region which contains at least one contained element at least the Free layer (22) is doped or embedded with one or more elements from a group consitsiting of Mg, AL, Si, C, or B, etc.. where the non-magnetic material has a concentration from 0.1 to 30 atomic %” (or atm% as claimed), thus obviously suggest to a skilled person at least at least the storage layer (22) contains at least one contained element with that 30 atm% limit, which is also included at the lower end from the recited group (B, C, N, AL, Mg, & Si) & that recited range (30%atm < X < 80%atm) as claimed.
Claim 2, [0050] discloses the transition metal material of Fe, Co, Ni employed for the free/storage layer.
Claims 4-5, [0070] discloses the region included B element found in the storage layer 22.
Claims 9 & 11, Fig. 14 shows a cap layer 40 disposed on storage layer 22, which also opposite the non-magnetic layer (oxide 19).
Claim 16, the background at [0005] mentions Magnesium Oxide material (or MgO) as one possible candidate for the oxide/non-magnetic layer.

3.	Other claims are dependent upon rejected claims above but tentatively contain allowable subject matter over prior arts of record for other detailed features not being clearly suggested nor seen elsewhere at this time.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827